Case 2:20-cv-00454-ODW-RAO Document 82 Filed 08/12/20 Page 1 of 1 Page ID #:957




 1                                                                             JS-6
 2
 3
 4
 5
 6
                         United States District Court
 7
                         Central District of California
 8
 9    MARTIN BRIONES et al,                     Case No. 2:20-cv-00454-ODW (RAOx)
10                      Plaintiffs,
11        v.                                    JUDGMENT
12    PENN ESCROW et al,
13        Defendants.
14        Pursuant to the Court’s Order Granting Defendants’ Motion to Dismiss, it is
15   therefore ORDERED, ADJUDGED, and DECREED as follows:
16        1.    Plaintiff shall recover nothing from Defendant;
17        2.    Claims specific to HUD are dismissed without prejudice;
18        3.    All claims against the remaining defendants are to be remanded back to
19              State Court.
20        The Clerk of Court shall close the case.
21        IT IS SO ORDERED.
22        August 12, 2020
23
24                                ____________________________________
25                                         OTIS D. WRIGHT, II
                                   UNITED STATES DISTRICT JUDGE
26
27
28
